    Case 21-03003-sgj Doc 59 Filed 05/27/21                  Entered 05/27/21 20:35:57              Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                    )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 21-03003 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On May 24, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A:

      •   Debtor’s Amended Witness and Exhibit List with Respect to Hearing to be Held on
          May 25, 2021 [Docket No. 48]


Dated: May 27, 2021
                                                      /s/ Esmeralda Aguayo
                                                      Esmeralda Aguayo
                                                      KCC
                                                      222 N Pacific Coast Highway, Suite 300
                                                      El Segundo, CA 90245


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03003-sgj Doc 59 Filed 05/27/21   Entered 05/27/21 20:35:57   Page 2 of 3



                             EXHIBIT A
           Case 21-03003-sgj Doc 59 Filed 05/27/21                           Entered 05/27/21 20:35:57                 Page 3 of 3
                                                                     Exhibit A
                                                               Adversary Service List
                                                              Served via Electronic Mail


             Description                       CreditorName                   CreditorNoticeName                              Email
                                                                                                            john@bondsellis.com;
                                                                                                            john.wilson@bondsellis.com;
                                                                       John Y. Bonds, III, John T. Wilson, bryan.assink@bondsellis.com;
                                        Bonds Ellis Eppich Schafer     IV, Bryan C. Assink, Clay M. Taylor, clay.taylor@bondsellis.com;
Counsel for James Dondero               Jones LLP                      William R. Howell, Jr.               william.howell@bondsellis.com
Financial Advisor to Official Committee                                Earnestiena Cheng, Daniel H          Earnestiena.Cheng@fticonsulting.com;
of Unsecured Creditors                  FTI Consulting                 O'Brien                              Daniel.H.O'Brien@fticonsulting.com
                                                                       Melissa S. Hayward, Zachery Z.       MHayward@HaywardFirm.com;
Counsel for the Debtor                 Hayward & Associates PLLC       Annable                              ZAnnable@HaywardFirm.com
Counsel for UBS Securities LLC and                                                                          andrew.clubok@lw.com;
UBS AG London Branch                   Latham & Watkins LLP            Andrew Clubok, Sarah Tomkowiak sarah.tomkowiak@lw.com
Counsel for UBS Securities LLC and                                                                          asif.attarwala@lw.com;
UBS AG London Branch                   Latham & Watkins LLP            Asif Attarwala, Kathryn K. George    Kathryn.George@lw.com
Counsel for UBS Securities LLC and                                                                          jeff.bjork@lw.com;
UBS AG London Branch                   Latham & Watkins LLP            Jeffrey E. Bjork, Kimberly A. Posin  kim.posin@lw.com
Counsel for UBS Securities LLC and                                                                          Zachary.Proulx@lw.com;
UBS AG London Branch                   Latham & Watkins LLP            Zachary F. Proulx, Jamie Wine        Jamie.Wine@lw.com
                                                                                                            mclemente@sidley.com;
                                                                       Matthew Clemente, Alyssa Russell, alyssa.russell@sidley.com;
Counsel for Official Committee of                                      Elliot A. Bromagen, Dennis M.        ebromagen@sidley.com;
Unsecured Creditors                    Sidley Austin LLP               Twomey                               dtwomey@sidley.com
                                                                                                            preid@sidley.com;
                                                                       Penny P. Reid, Paige Holden          pmontgomery@sidley.com;
Counsel for Official Committee of                                      Montgomery, Juliana Hoffman,         jhoffman@sidley.com;
Unsecured Creditors                    Sidley Austin LLP               Chandler M. Rognes                   crognes@sidley.com
                                                                       Deborah Deitsch-Perez, Michael P. deborah.deitschperez@stinson.com;
Counsel for James Dondero              Stinson LLP                     Aigen                                michael.aigen@stinson.com




Highland Capital Management, L.P.
Case No. 19-34054                                                    Page 1 of 1
